t c memo united_states tax_court lance brown petitioner v commissioner of internal revenue respondent docket no filed date george m nachwalter for petitioner alison w lehr for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies and additions to tax in petitioner's federal income taxes as follows additions to tax sec sec sec year deficiency b a b b a dollar_figure big_number dollar_figure big_number dollar_figure big_number percent of interest due on portion of underpayment attributable to fraud unless otherwise indicated all section references are to the internal_revenue_code in effect for and and all rule references are to the tax_court rules_of_practice and procedure after concessions the only issue for decision is whether petitioner is liable for the fraud additions to tax findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in fort lauderdale florida during and petitioner was engaged in business as a self-employed loan broker petitioner’s business involved arranging for loans between finance companies and small_business borrowers on loans he arranged petitioner typically received commissions from finance companies and fees from borrowers during and petitioner received total commissions from finance companies of dollar_figure and dollar_figure respectively and total fees from borrowers of dollar_figure and dollar_figure respectively except for one finance company none of the finance companies from whom petitioner received commissions in and issued to petitioner forms reflecting commissions paid to petitioner petitioner maintained two bank accounts at amerifirst bank amerifirst one in his name and one in his son’s name and petitioner maintained one bank account at commercial bank trust co commercial bank in his name petitioner generally deposited commissions and fees received in his loan brokerage business into these bank accounts in connection with preparation of his federal_income_tax return petitioner submitted to his tax_return_preparer a letter dated date in which petitioner indicated that he received in only dollar_figure in total commissions and fees from his loan brokerage business this total commission and fee income of dollar_figure along with net_income of dollar_figure and zero taxable_income were reported on petitioner’s federal_income_tax return on date respondent's revenue_agent began an audit of petitioner's federal_income_tax return during the audit petitioner did not keep scheduled appointments with respondent’s revenue_agent and petitioner provided only limited records to the revenue_agent with regard to his loan brokerage business on date as a result of his inability to meet with petitioner and petitioner's general lack of cooperation respondent’s revenue_agent proposed audit adjustments against petitioner in which the revenue_agent disallowed dollar_figure in various claimed business_expenses and proposed the negligence addition_to_tax petitioner did not agree to these proposed adjustments to his federal_income_tax return after respondent’s revenue_agent proposed the above adjustments petitioner submitted to respondent portions of a bank statement relating to the amerifirst account that was in petitioner's name petitioner did not provide to respondent’s revenue_agent bank statements relating to the other two bank accounts in the summer of after petitioner rejected the above proposed audit adjustments for respondent’s revenue_agent mailed to petitioner a second letter in which the revenue_agent reasserted the initial adjustments and addition_to_tax and proposed to disallow an additional dollar_figure in claimed business_expenses again petitioner refused to agree to respondent's proposed adjustments on date in response to a summons from respondent’s revenue_agent petitioner and petitioner's attorney met with respondent’s revenue_agent during this meeting petitioner provided respondent’s revenue_agent with a schedule on which petitioner indicated that he received dollar_figure in total commissions and fees in at this meeting petitioner acknowledged the second bank account at amerifirst in his son's name but petitioner did not acknowledge that he also maintained the bank account at commercial bank the date meeting was the only meeting between petitioner his attorney and respondent’s revenue_agent after the above date meeting respondent’s revenue_agent considered making a fraud_referral with regard to petitioner’s original federal_income_tax return respondent’s revenue_agent however did not make a fraud_referral at that time because she did not believe that she had firm evidence of fraud on date in connection with preparation of his federal_income_tax return petitioner met with a tax_return_preparer different from the preparer used for his tax_return petitioner indicated to this return preparer that he received in dollar_figure in total commissions and fees from his loan brokerage business these commissions along with net_income of dollar_figure and zero taxable_income were reported on petitioner’s federal_income_tax return that was filed on date on date respondent’s revenue_agent notified petitioner that petitioner’s federal_income_tax return was to be audited on date petitioner filed an amended federal_income_tax return and reported thereon additional commissions and fees received in of dollar_figure and an increase in tax_liability of dollar_figure on date petitioner provided respondent’s revenue_agent with a schedule on which petitioner indicated that he received dollar_figure in total commissions and fees in as indicated above petitioner actually received in a total of dollar_figure in commissions and fees by march of respondent’s revenue_agent believed that firm evidence of fraud had been established with respect to petitioner's and federal_income_tax returns and on date the revenue_agent made a fraud_referral to respondent’s criminal_investigation_division on date petitioner was criminally indicted on two counts of willfully filing false federal_income_tax returns for and on date based upon his guilty plea petitioner was convicted under sec_7206 of willfully filing a false federal_income_tax return in exchange for his guilty plea the united_states agreed to dismiss the other count of the indictment relating to petitioner’s federal_income_tax return prior to trial herein petitioner and respondent agreed that for and petitioner is liable for income_tax deficiencies of dollar_figure and dollar_figure respectively and additions to tax for substantial understatements of income_tax under sec_6661 for of dollar_figure the following table sets forth petitioner's gross_income as reported on petitioner's original and federal_income_tax returns on petitioner's amended federal_income_tax return and as now agreed to by petitioner and respondent gross_income as reported on original returns as reported on amended_return as agreed to dollar_figure -- dollar_figure big_number dollar_figure big_number year opinion for and additions to tax for fraud are equal to percent of the portion of an underpayment that is attributable to fraud plus an amount equal to percent of interest payable under sec_6601 with respect to such portion sec_6653 and the existence of fraud involves a question of fact 94_tc_654 67_tc_181 affd without published opinion 578_f2d_1383 8th cir respondent must establish by clear_and_convincing evidence that there was an underpayment_of_tax and that the underpayment was due to the taxpayer’s fraudulent intent sec_7454 rule b 98_tc_511 fraudulent intent is defined as actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing 67_tc_143 fraud is never to be imputed or presumed however its proof may depend to some extent upon circumstantial evidence and may rest upon reasonable inferences properly drawn from the evidence of record 56_tc_213 see 80_tc_1111 79_tc_995 affd 748_f2d_331 6th cir courts have developed several objective badges_of_fraud 91_tc_874 these badges_of_fraud include dealings in cash inadequate records concealment of assets understatement of income and failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 recklitis v commissioner supra pincite paschal v commissioner tcmemo_1994_380 affd without published opinion f 3d 3d cir date petitioner concedes that he underreported his federal income taxes for and thus we need only decide whether petitioner’s underreporting was due to fraudulent intent petitioner argues that his underreporting in tax was not intentional and that it was caused by carelessness of his tax_return_preparers in addition petitioner argues that respondent’s revenue_agent improperly examined his federal_income_tax return and his books_and_records for three separate times without giving the written notice required by sec_7605 petitioner argues further that by failing to refer petitioner’s case to respondent's criminal_investigation_division when the revenue_agent initially suspected fraud respondent’s revenue_agent violated petitioner's rights under the fourth and fifth amendments because of respondent’s alleged violation of proper audit procedures and because petitioner’s constitutional rights were allegedly violated petitioner argues that he should be relieved of any fraud additions to tax for and we disagree in filing his erroneous and his erroneous original and amended federal_income_tax returns and through his conduct during the course of respondent’s audit petitioner repeatedly demonstrated an intent to fraudulently underreport his federal income taxes for and comparing gross_income as reported on petitioner’s original tax returns to gross_income as agreed to by petitioner herein petitioner underreported his gross_income by approximately dollar_figure for and by approximately dollar_figure for during the audit petitioner generally refused to cooperate with and made material misrepresentations to respondent’s revenue_agent petitioner pleaded guilty to filing a materially false federal_income_tax return for although his conviction for this year does not conclusively establish his liability for the fraud additions to tax for and it does collaterally estop petitioner from denying that he willfully and knowingly filed a false federal_income_tax return for and it remains relevant as further evidence to consider see 84_tc_636 84_tc_405 curry v commissioner tcmemo_1991_102 whyte v commissioner tcmemo_1986_486 affd 852_f2d_306 7th cir petitioner's claim that the underreporting of income was caused by his tax_return_preparers is not supported by the evidence for both and petitioner disclosed inaccurate information to his tax_return_preparers and petitioner is not allowed to now shift to his return preparers responsibility for his failure to accurately report his income 34_f3d_1480 9th cir affg tcmemo_1992_41 765_f2d_784 9th cir petitioner argues that the revenue agent's initial proposal of the negligence addition_to_tax for indicates that the evidence does not support a finding of fraud at that time however respondent’s agent was not aware that petitioner had failed to disclose various bank accounts and the correct amount of commissions and fees received in and only after respondent’s revenue_agent discovered the additional bank account and the additional unreported income did respondent’s revenue_agent make the fraud_referral petitioner argues that because his amended federal_income_tax return reported income over and above income that was reported on the original return he should not be held liable for the fraud addition_to_tax for a taxpayer’s fraudulent original return however is not purged by the filing of a subsequent amended_return the fraud was committed when the original return was prepared and filed 464_us_386 petitioner amended his federal_income_tax return only after being notified that the return would be audited and even then petitioner underreported on the amended federal_income_tax return his income by approximately dollar_figure as indicated petitioner argues that respondent audited petitioner's books_and_records three times without providing the written notice to petitioner required under sec_7605 and therefore that the notice_of_deficiency should be treated as invalid with regard to the fraud addition_to_tax for in general a taxpayer's books_and_records are subject_to only one examination per year unless respondent notifies the taxpayer in writing that an additional examination is necessary sec_7605 a taxpayer however may waive this requirement by failing to object to a subsequent examination without receiving the written notice called for in sec_7605 41_tc_732 revd and remanded on another issue 356_f2d_883 5th cir rice v commissioner tcmemo_1994_204 anderson v commissioner tcmemo_1989_ assuming without so finding that a second or even third examination of petitioner's books_and_records occurred in this case we conclude that petitioner never timely objected thereto and petitioner thereby waived his rights under sec_7605 relying on 550_f2d_297 5th cir and 987_f2d_531 8th cir petitioner argues that respondent’s revenue_agent unduly delayed in making the fraud_referral to respondent’s criminal_investigation_division that petitioner's fourth and fifth_amendment rights were thereby violated and that the fraud additions to tax should be rejected we disagree respondent’s continued investigation of petitioner after the revenue_agent initially suspected fraud did not violate petitioner's constitutional rights see united_states v grunewald supra there is no credible_evidence in the record that would support a finding that respondent’s revenue_agent improperly received information as a result of any misrepresentations or improper conduct by the revenue_agent based on the evidence before us we conclude that petitioner fraudulently underreported his federal income taxes for and and that petitioner is liable for the fraud additions to tax for and decision will be entered under rule
